DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 9/20/2021 amended claims 1, 74, 114 and 116, cancelled claims 33, 45, 68, 74, 126-133 and 135 and added new claims 136-145.  Applicants’ amendments overcome the claim objections from the office action mailed 6/18/2021; therefore the objections are withdrawn.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 103 rejection over Faber and Ruiping from the office action mailed 6/18/2021; therefore these rejections are withdrawn.  For the reasons discussed below claims 1, 7-8, 99-125, 134 and 136-139 are allowed.  


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/27/2021 was filed after the mailing date of the non-final office action on 6/18/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Examiners Amendment
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please CANCEL claims 33, 45, 68, 74, 126-133, 135 and 140-145.



Spoke with Boris Chernomordik on 10/29/2021 and he agreed to the amendments discussed above.   




Claims Allowed
5.	The following is an examiner’s statement of reasons for allowance:  applicants have shown the unexpected benefit of controlling both the temperature gradient and the freezing front velocity during directional freezing during the formation of a frozen solid for use in making a freeze-cast membrane.  Applicants’ Affidavit signed by Dr. Kornfield on 9/20/2021- shows how controlling both the temperature gradient and the freezing .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771